—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered September 23, 1997, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision of whether to grant a defendant permission to withdraw a plea of guilty rests in the sound discretion of the court (see, CPL 220.60 [3]; People v Ochoa, 179 AD2d 689). The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty. The record indicates that the defendant’s plea was knowingly, intelligently, and voluntarily entered (see, People v Harris, 61 NY2d 9). There is also no support in the record for the defendant’s claim of ineffective assistance of counsel. Furthermore, we find that the defendant’s factual allocution was sufficient. Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.